Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	embodiment in which resin material 6 covers the electrically 					conductive joining material 5 and at least a part of the core 41 as 				described in paragraph [0032] of the specification and shown in Fig. 			7;
Species B:	embodiment in which a void 7 is provided in a part of the boundary 				of the electrically conductive joining material 5 and the resin 					material 6 as described in paragraph [0033] of the specification and 			shown in Fig. 8;
.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, and C lack unity of invention because even though the inventions of these groups require the technical feature of a thermoelectric module, comprising a pair of support substrates comprising mutually opposed regions; wiring conductors disposed on one principal surface of one support substrate of the pair of support substrates and one principal surface of another support substrate of the pair of support substrates, respectively, the one principal surface of the one support substrate and the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2016-171230, cited as Document 1 in the 01/15/2019 ISR, and Cite No. 2 in the 04/07/2020 IDS.  Specifically, as set forth in the ISR, JP 2016-171230 discloses a thermoelectric module (paragraphs [0014], [0033], Fig. 8, 11, 14, 17), comprising a pair of support substrates comprising mutually opposed regions (2); wiring conductors disposed on one principal surface of one support substrate of the pair of support substrates and one principal surface of another support substrate of the pair of support substrates, respectively (inter-element electrode 3A, 3B), the one principal surface of the one support substrate and the one principal surface of the other support substrate being opposed to each other (2); a plurality of thermoelectric elements disposed between the one principal surface of the one support substrate of the pair of support substrates and the one principal surface of the other support substrate of the pair of support substrates (4); a lead member joined to one wiring conductor of the wiring conductors (6), the one wiring conductor located on either the one support substrate or the other support substrate of the pair of support substrates, the lead member comprising a core (terminal electrode B), and a covering layer which covers a rear end-side part of the core (lead wire 6 has a core and a cover layer), and which does not cover a front end-side part of the core (front end of 6 not covered as shown in Figures 15 and 18); and an electrically conductive joining material which joins the one wiring conductor and the lead member together (solder which joins terminal electrode 3B and the lead wire 6), wherein a bonding interface between the electrically conductive joining material and the one wiring conductor is smaller in width on a side of the bonding interface which is close to the thermoelectric elements than on a side of the bonding interface which is away from the thermoelectric elements, as viewed in a section in a direction perpendicular to an axial direction of the lead member (Figures 7 and 10 show solder with a semi-circular cross-section, therefore, a width of the solder is smaller on a side which is closer to the thermoelectric elements, than a width that is closer to the center of the circular or spherical solder shape).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/           Primary Examiner, Art Unit 1726